Citation Nr: 1210231	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether the severance of service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD, was proper.

3.  Entitlement to service connection for skin cancer, including as due to herbicide exposure.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran had active duty from January 1967 to December 1968, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia and June and October 2011 rating decisions issued by the Appeals Management Center (AMC) in Washington, D.C.  In the March 2006 rating decision, the RO denied the Veteran's claims of entitlement to service connection for PTSD and for skin cancer.  In the June 2011 decision, the AMC proposed to sever service connection for the Veteran's service-connected acquired psychiatric disorder which had been granted in a March 2011 rating decision.  In the October 2011 rating decision, the AMC finalized the severance of service connection.  

The Board had previously remanded this case to the RO, via the AMC, for further development in a November 2009 decision.  

The issue of entitlement to service connection for skin cancer, including as due to herbicide exposure, and the issue of whether the severance of service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD, was proper are both addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Service connection for a depressive disorder with PTSD features (later described as PTSD) was granted by the AMC in a March 2011 rating decision.



CONCLUSION OF LAW

The Veteran's appeal concerning entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed as service connection for this condition was already granted and there remains no justiciable case or controversy before the Board at this time.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Veteran perfected an appeal of a March 2006 rating decision that denied entitlement to service connection for PTSD.  The Board remanded this claim in November 2009 for additional development.  In a March 2011 rating decision, the AMC granted service connection for a depressive disorder with PTSD features, and assigned a 30 percent disability rating, effective July 13, 2010.  The AMC explained later in the rating decision that it was granting the Veteran's claim of entitlement to service connection for PTSD.  Service connection for the Veteran's claimed acquired psychiatric disorder, to include PTSD, was therefore established by the RO in the March 2011 rating decision.  As such, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed as there remains no case or controversy regarding this issue.  38 U.S.C.A. § 7105 (West 2002); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The benefit sought on appeal was granted in full.

Because service connection was granted for the Veteran's claimed acquired psychiatric disorder, VA has no notice or duty to assist obligations with respect to that claim.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.


REMAND

The Veteran's remaining claims on appeal are entitlement to service connection for skin cancer, including as due to herbicide exposure, and whether the severance of service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD, was proper.  Unfortunately, another remand is required with respect to these issues.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As noted previously, the AMC granted service connection for a depressive disorder with features of PTSD in a March 2011 rating decision, and assigned a 30 percent disability rating, effective July 13, 2010.  The AMC indicated in the reasons for the decision that it had granted service connection for PTSD after careful consideration of the Veteran's claim.  

Subsequently, in a June 2011 rating decision, the AMC proposed to sever service connection for the Veteran's service-connected disability.  Then in an October 2011 rating decision, the AMC severed service connection, effective January 1, 2012, the first day of the third month following notification of the Veteran of the decision.  

In July 2011, the Veteran submitted a timely notice of disagreement to the June 2011 rating decision.  Accordingly, as a timely notice of disagreement has been filed in this case, the Board is required to remand this issue for issuance of a statement of the case before the Board can consider the issue on appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the Veteran's skin cancer claim, the Veteran contends that he incurred a skin cancer as a result of exposure to Agent Orange during his service in Vietnam.  

The Board previously remanded this claim in order for the Veteran to be afforded a VA examination to determine the nature and etiology of any currently diagnosed skin disorder.  The Veteran was afforded a VA examination in February 2010.  The examiner noted that the Veteran had multiple skin lesions that appeared to be related to the aging process.  The examiner gave the opinion that there was no evidence of any skin lesion that appeared to be pre-malignant or any skin lesions that were related to Vietnam.  The examiner did not, however, provide an opinion as to whether the Veteran's previously diagnosed skin cancer, or any skin cancer residuals, had any relation to his active service.  Additionally, there was no rationale for the opinion.

In this regard, the Board notes that the medical evidence of record reveals that the Veteran had a skin biopsy performed in September 2004 which was found to be a solid type of basal cell carcinoma.  Subsequently, in February 2005, the Veteran was seen for a VA dermatology consultation for examination of lesions.  He was assessed with having Bowen's disease versus superficial basal cell carcinoma versus amelanotic melanoma on the shoulder.  The plan was to schedule the Veteran for an excisional biopsy.  The Veteran subsequently indicated, however, that he would have to think about whether he desired to have the lesions excised and that he would perhaps follow up with a private dermatologist or an oncologist.  No subsequent medical records have been associated with claims file with respect to this issue.  Accordingly, this issue must be remanded in order for a VA examiner to provide an addendum opinion with respect to the nature and etiology of the Veteran's previously diagnosed skin cancer and any skin cancer residuals.

As the Board noted in the November 2009 decision, where the Veteran's service record reflects service in Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides.  Service connection is only warranted based on a presumption to herbicide exposure, however, for the disabilities listed under 38 C.F.R. § 3.309(e).  Unfortunately, the Veteran's claimed condition is not among the listed disabilities.  Nevertheless, service connection could still be established by medical evidence showing a link between any currently diagnosed skin cancer, and/or skin cancer residuals, and his active service, including his exposure to herbicides.  

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran received regular VA treatment beginning in October 2004, and records of his VA care, dated since July 2005, have not been associated with the claims file.  Under the law, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran's complete treatment records from George S. Walker, M.D. should also be obtained.

Finally, the Board notes that the original VCAA letter sent to the Veteran in May 2005 explains what is required to substantiate a claim for service connection for residuals of exposure to Agent Orange on a presumptive basis, but not on a direct basis.  This should be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him about the information and evidence not of record (1) that is necessary to substantiate the claim for service connection for skin disorder on a direct basis; (2) that VA will seek to obtain; and (3) that he is expected to provide.  

The notice should also include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim, as outlined by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to any skin conditions from the VA Medical Center in Dublin, Georgia, dated since July 2005.  

3.  Make arrangements to obtain the Veteran's complete treatment records for any skin disorders from George S. Walker, M.D. 

4.  Then, request that an addendum to the February 2010 VA examination report be obtained from the same examiner who conducted the examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.  The claims file and a complete copy of this REMAND should be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any skin disorder, including the previously diagnosed skin cancer or any skin cancer residuals, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to herbicides.  

In providing this opinion, the examiner should acknowledge the medical evidence of record showing that the Veteran had an excision performed in September 2004 which was determined to consist of basal cell carcinoma; the August 2004 opinion of the Veteran's private physician, George S. Walker, III, M.D.; and the contentions made by the Veteran and his sister that he suffered from skin conditions at the time of, immediately following, and continuing since his separation from active service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  In response to the Veteran's timely notice of disagreement, filed in response to the June 2011 rating decision, issue a statement of the case addressing the issue of whether the severance of service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD, was proper.  The Veteran should be informed of his appeal rights and of the action necessary to perfect an appeal on this issue.  If the Veteran perfects his appeal by filing a timely substantive appeal, this matter should be returned to the Board.  

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the Veteran's claim of entitlement to service connection for skin cancer.  If the claim remains denied, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this matter to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


